SHERRY RADACK                                                                    CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                   CLERK OF THE COURT

TERRY JENNINGS                                                                   JANET WILLIAMS
EVELYN KEYES                                                                      CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                    Court of Appeals                             PHONE: 713-274-2700
                                                                                 FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE
                                  First District of Texas                         www.txcourts.gov/1stcoa.aspx
RUSSELL LLOYD                          301 Fannin Street
 JUSTICES
                                   Houston, Texas 77002-2066
                                            October 6, 2015

    Khristel L. Samarripa
    Admin. Asst. II
    Office of the Attorney General
    Criminal Appeals Division
    William P. Clements Bldg. 8th Floor
    300w. 15th Street
    Austin, Texas 78701
    khristel.samarripa@texasattorneygeneral.gov
    (512) 475-3321

    RE:     Court of Appeals Number: 01-12-01040-CR
            Trial Court Case Number: 1364531

    Style: Chester Dean Brown v. The State of Texas

            We are forwarding the records for the above referenced cause via the FTP site.



                                                        Sincerely,




                                                        Christopher A. Prine, Clerk of the Court

                                                        By Jesse Rodriguez, Deputy Clerk IV